DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/28/2022 has been considered by the examiner.

Status of the Claims
The response and claims filed 08/17/2022 have been considered.
Claims 1-12 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 08/17/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments regarding Bretschger have been considered but are moot because the new ground of rejection does not rely on Bretschger for a reasonable expectation of success. Since Bonk teaches prefilled glass syringes improved with a silicone coating on the inner surface of the syringe barrel may be applied to compositions containing hydrogen peroxide, the skilled artisan would have had a reasonable expectation of successfully improving Ogawa’s syringes containing a hydrogen peroxide composition using Wu’s technique of applying a silicone coating to the inner barrel of a glass syringe.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-12 remain rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, US 20100010417 A1 in view of Wu, US 20080071228 A1 and Bonk, US 20110060290 A1.
Ogawa teaches an aqueous solution comprising hydrogen peroxide at a concentration of 0.5% (Ogawa, e.g., 0092). The concentration of hydrogen peroxide may vary over the range of from 0.12 to 2.00% (Ogawa, e.g., 0094, pg. 7, table 1). Ogawa teaches the composition in a syringe (Ogawa, e.g., 0083). Since Ogawa teaches a syringe suitable for an aqueous hydrogen peroxide composition as claimed, the skilled artisan would have understood the syringe is made of a material having a high decomposition capability with respect to hydrogen peroxide. There does not appear to be any distinction between a pre-filled syringe as claimed and a syringe containing the composition as set forth in Ogawa.
The composition is a radiation sensitizer (Ogawa, e.g., claim 1). 
Ogawa teaches a syringe comprising a composition including an aqueous solution of hydrogen peroxide. Ogawa does not expressly teach a prefilled glass syringe. Ogawa does not expressly teach the syringe including an oil coating the inner surface of the barrel of the syringe, wherein the oil is a silicone oil.
Wu teaches silicone oils for application to the inner wall of a syringe (Wu, e.g., 0092) which are effective for achieving improvements in smooth sliding contact between the plunger and the inner wall of the syringe (Wu, e.g., 0013), reducing the known problem of high breakout/breakloose forces (Wu, e.g., 0012). This improvement results in a greater degree of control over initiation and maintenance of sliding movement of the plunger (Wu, e.g., 0005). The improvement is suggested for delivery of medicaments (Wu, e.g., 0011). Wu teaches wherein the syringe barrel is made of glass (Wu, e.g., claim 4). 
Wu teaches silicone oils consistent with formula (I) of claim 2 were known and used to achieve improvement in sliding contact between the plunger and the inner wall of the syringe thereby facilitating precise delivery of medicaments. See Wu, e.g., 0063, formula (II), wherein z can be about 300 to 1350. The range for the repeating siloxane unit overlaps significantly with the range recited in claim 2. Further the claimed definition for R includes methyl groups. Wu names polydimethylsiloxane as required by instant claim 8 (Wu, e.g., claim 7). 
Wu provides a teaching which would have prompted one skilled in the art to improve Ogawa’s syringes with a silicone oil coating on the inner surface of the syringe barrel.
Bonk teaches prefilled syringes containing therapeutic compositions (Bonk, e.g., claim 1). Bonk teaches prefilled glass syringes containing therapeutic agent compositions (Bonk, e.g., 0223). Bonk teaches wherein the therapeutic composition may include hydrogen peroxide (Bonk, e.g., 0186). Bonk teaches wherein the syringe barrel contains a silicone coating (Bonk, e.g., 0214, 0097) which appear to be the same silicone oils suggested by Wu.
Bonk’s teachings suggest one skilled in the art would have had a reasonable expectation of successfully improving Ogawa’s syringes with a silicone oil coating on the inner surface of the syringe barrel since Bonk suggests the same silicone oil lubricant improvement known from Wu for improving glass syringes prefilled with therapeutic compositions where the composition may include hydrogen peroxide.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a syringe containing a composition including an aqueous solution of hydrogen peroxide with a silicone oil such as polydimethylsiloxane as suggested by Wu and Bonk with a reasonable expectation of success. Since the silicone oils of Wu were known and used to achieve improvements to medicament delivery, the skilled artisan would have been motivated to improve the radiation sensitizer delivery of Ogawa in the same way suggested in Wu with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success because Bonk suggests hydrogen peroxide containing compositions would be compatible with silicone oil in a prefilled glass syringe.
Applicable to the limitation: wherein the syringe can store the hydrogen peroxide solution for at least four weeks at 600C: This limitation appears to be met by the combined teachings of Ogawa, Wu, and Bonk. This is because the claim does not recite any structural features which distinguish beyond the teachings of the prior art. Since the prior art teaches a syringe containing a silicone oil in the same arrangement as claimed and containing a hydrogen peroxide solution, the prior art teaches a syringe having the same capability claimed. 
Accordingly, the subject matter of claims 1-12 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615